Case 1:20-cv-24820-DLG Document 1-2 Entered on FLSD Docket 11/23/2020 Page 1 of 3

IN THE CIRCUIT COURT OF THE 11° JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

 

CASE NO:

MARIA CARBAJO,

Plaintiff,
Vv,
COSTCO WHOLESALE
CORPORATION,

Defendant.

/
COMPLAINE

COMES NOW, the Plaintiff, Maria Carbajo, by and through her undersigned counsel, and

sues the Defendant, Costco Wholesale Corporation, and alleges as follows:

 

GENERAL ALLEGATIONS
1. This is an action for damages in excess of THIRTY THOUSAND DOLLARS
($30,000.00).
2. At all times material hereto, Plaintiff, Maria Carbajo, was a resident of Miami-Dade

 

_ County, Florida and is otherwise sii juris.

3. At all times material hereto, Defendant, Costco Wholesale Corporation, was a Florida
Corporation authorized and existing under the laws of the State of Florida and doing business in
Miami-Dade County, Florida.

4, At all times material hereto Defendant, Costco Wholesale Corporation, was
operating the supermarket located at 16580 NW 59" Ave,, Miami Lakes, FL 33014.

5. At all times material hereto, the Plaintiff, Maria Carbajo, was a business invitee of

| Costco Wholesale Corporation, and lawfully upon said premises.
COUNTI
6. Plaintiff re-alleges and re-avers the allegations of paragraphs 1 through 5 above as
though fully set forth herein. |

 
Case 1:20-cv-24820-DLG Document 1-2 Entered on FLSD Docket 11/23/2020 Page 2 of 3

7. At all times material hereto, the Defendant, Costco Wholesale Corporation, had a
duty to maintain the aforesaid premises in a reasonably safe condition for the safety of its business
invitees and, particularly, Plaintiff, Maria Carbajo.

8. At all times material hereto, the Defendant, Costco Wholesale Corporation, had a
duty to maintain the aforesaid premises free of transitory foreign objects or substances that might
foreseeably give rise to loss, injury or damage.

9, On November 12, 2017, Plaintiff, Maria Carbajo, was walking inside the
aforementioned premises at 16580 NW 59" Ave., Miami Lakes, FL 33014, when she slipped on
foreign objects or substances, causing her to fall and sustain serious and permanent personal
injuries.

10. Defendant, Costco Wholesale Corporation, by and through its employees and/or
authorized agents, breached said duties owed by committing one or more of the following
negligent acts or omissions:

a, Creating a dangerous and defective condition to wit: by negligently and

carelessly maintaining premises.

b. Failing to take appropriate safety measures to remove and/or eliminate the
danger of foreign objects or substances on the floor that might foreseeably
give rise to loss, injury or damage;

C. Failing to warn of said dangerous condition or, in the alternative, allowing

 

 

have disclosed same; and

d. Permitting the dangerous condition to remain when it knew or should have
known that it posed a hazardous condition to all business invitees and
particularly herein, Plaintiff, Maria Carbajo.

11. Defendant, Costco Wholesale Corporation, knew or, in the exercise of reasonable
care, should have known of said dangerous and defective condition,

12, Defendant, Costco Wholesale Corporation, failed to warn of said dangerous and
defective condition or, in the alternative, allowed said condition to remain for a period of time
sufficient in which a reasonable inspection would have disclosed same.

13. As a direct and proximate result of the Defendants, Costco Wholesale Corporation’s
negligence as aforesaid, the Plaintiff, Maria Carbajo, was injured in and about her body and

extremities, suffered pain there from, suffered scarring, suffered physical handicap, suffered
 

Case 1:20-cv-24820-DLG Document 1-2 Entered on FLSD Docket 11/23/2020 Page 3 of 3

permanent injury within a reasonable degree of medical probability which has in the past and within
a reasonable degree of medical probability will have in the future a material degree of bearing in said
Plaintiffs ability to resume her normal activity and lifestyle.

14. As a further direct and proximate result of the Defendant, Costco Wholesale
Corporation’s negligence as aforesaid, the Plaintiff, Maria Carbajo, has incurred medical expenses in
the past and within a reasonable degree of medical probability will continue to incur them in the
future.

WHEREFORE, the Plaintiff, Maria Carbajo, demands judgment against the Defendant,
Costco Wholesale Corporation, together with Court costs and further relief as this Court deems just.

DEMAND FOR JURY TRIAL
The Plaintiff, Maria Carbajo, hereby demands trial by jury of all issues so triable.

DATED this 28" day of September 2020.

FLEITES LAW, P.A.
Attorneys for Plaintiff

1800 SW 27" Ave. Suite 500
Miami, FL 33145

Telephone: 305.643.0300
Facsimile: 305.643.0332
Service@fleiteslaw.com

By: _S/ Katiana B. Fleites
Katiana B. Fleites Esq.
(Fla. Bar No. 13471}
